          Case 1:18-cv-03616-RA-SDA Document 32 Filed 09/21/20 Page 1 of 1

                                                                      USDC-SDNY
UNITED STATES DISTRICT COURT                                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
                                                                      DOC#:
 WILSON LABORIEL,                                                     DATE FILED: 9-21-20

                              Petitioner,
                                                               No. 18-CV-3616 (RA)
                         v.
                                                                      ORDER
 WILLIAM LEE, Superintendent of the Eastern
 Correctional Facility,

                              Respondent.



RONNIE ABRAMS, United States District Judge:
         Petitioner Wilson Laboriel, proceeding pro se, filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 in connection with his state-law convictions. See Dkt. 1. On January

15, 2019, Petitioner submitted an amended petition, see Dkt. 19-1, and on April 25, 2019, he

submitted a “First Amended Complaint Traverse” in further support of his Petition and Amended

Petition, see Dkt. 26. The copy of Petitioner’s “First Amended Complaint Traverse” in this Court’s

possession, however, appears to be missing pages. Specifically, it is missing pages 8, 20-23, and 26.

As soon as possible, but no later than October 13, 2020, Petitioner shall submit a complete version of

his “First Amended Complaint Traverse,” or a letter indicating that the document filed at Dkt. 26 is

indeed a complete version of the document despite the missing pages. The Clerk of Court is

respectfully directed to mail a copy of this Order and the document at Dkt. 26 to Petitioner.

SO ORDERED.

Dated:      September 21, 2020
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
